Exhibit 10(ii)

 

DRAFT             

 

--------------------------------------------------------------------------------

 

LOGO [g1752417524_ex10i.jpg]  

GROUP INSURANCE POLICY

NON-PARTICIPATING

 

--------------------------------------------------------------------------------

 

POLICYHOLDER: Northrop Grumman Corporation

 

POLICY NUMBER: 587628 001

 

POLICY EFFECTIVE DATE: July 1, 2003

 

POLICY ANNIVERSARY DATE: July 1

 

GOVERNING JURISDICTION: California

 

Unum Life Insurance Company of America (referred to as Unum) will provide
benefits under this policy. Unum makes this promise subject to all of this
policy’s provisions.

 

The policyholder should read this policy carefully and contact Unum promptly
with any questions. This policy is delivered in and is governed by the laws of
the governing jurisdiction and to the extent applicable by the Employee
Retirement Income Security Act of 1974 (ERISA) and any amendments. This policy
consists of:

 

•   all policy provisions and any amendments and/or attachments issued;

 

•   employees’ signed applications; and

 

•   the certificate of coverage.

 

This policy may be changed in whole or in part. Only an officer or a registrar
of Unum can approve a change. The approval must be in writing and endorsed on or
attached to this policy. No other person, including an agent, may change this
policy or waive any part of it.

 

Signed for Unum at Portland, Maine on the Policy Effective Date.

 

LOGO [g1752417524_ex10i1.jpg]    LOGO [g17524img_i.jpg] President    Secretary

 

Unum Life Insurance Company of America

2211 Congress Street

Portland, Maine 04122

 

Copyright 1993, Unum Life Insurance Company of America

 

C.FP-1    C.FP-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

TABLE OF CONTENTS

 

BENEFITS AT A GLANCE    B@G-LTD-1 LONG TERM DISABILITY PLAN    B@G-LTD-1 CLAIM
INFORMATION    LTD-CLM-1 LONG TERM DISABILITY    LTD-CLM-1 POLICYHOLDER
PROVISIONS    EMPLOYER-1 CERTIFICATE SECTION    CC.FP-1 GENERAL PROVISIONS   
EMPLOYEE-1 LONG TERM DISABILITY    LTD-BEN-1 BENEFIT INFORMATION    LTD-BEN-1
OTHER BENEFIT FEATURES    LTD-OTR-1 STATE REQUIREMENTS    STATE REQ-1 OTHER
SERVICES    SERVICES-1 ERISA    ERISA-1 GLOSSARY    GLOSSARY-1

 

TOC-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

BENEFITS AT A GLANCE

 

LONG TERM DISABILITY PLAN

 

This long term disability plan provides financial protection for you by paying a
portion of your income while you are disabled. The amount you receive is based
on the amount you earned before your disability began. In some cases, you can
receive disability payments even if you work while you are disabled.

 

EMPLOYER’S ORIGINAL PLAN

 

EFFECTIVE DATE: July 1, 2003

 

POLICY NUMBER: 587628 001

 

ELIGIBLE GROUP(S):

 

All elected or appointed officers in active employment who are elected by the
Board of Directors

 

MINIMUM HOURS REQUIREMENT:

 

Employees must be working at least 20 hours per week.

 

WAITING PERIOD:

 

For employees in an eligible group on or before July 1, 2003: None

 

For employees entering an eligible group after July 1, 2003: None

 

WHO PAYS FOR THE COVERAGE:

 

Your Employer pays the cost of your coverage.

 

ELIMINATION PERIOD:

 

6 months

 

Benefits begin the day after the elimination period is completed.

 

MONTHLY BENEFIT:

 

65% of monthly earnings to a maximum benefit of $15,000 per month.

 

Your payment may be reduced by deductible sources of income and disability
earnings. Some disabilities may not be covered or may have limited coverage
under this plan.

 

MAXIMUM PERIOD OF PAYMENT:

 

Age at Disability

--------------------------------------------------------------------------------

    

Maximum Period of Payment

--------------------------------------------------------------------------------

Less than age 60

     To age 65, but not less than 5 years

Age 60

     60 months

Age 61

     48 months

Age 62

     42 months

Age 63

     36 months

Age 64

     30 months

Age 65

     24 months

Age 66

     21 months

Age 67

     18 months

Age 68

     15 months

Age 69 and over

     12 months

 

No premium payments are required for your coverage while you are receiving
payments under this plan.

 

B@G-LTD-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

OTHER FEATURES:

 

Continuity of Coverage

 

Minimum Benefit

 

Pre-Existing: 3/12

 

Survivor Benefit

 

Work Life Assistance Program

 

The above items are only highlights of this plan. For a full description of your
coverage, continue reading your certificate of coverage section.

 

B@G-LTD-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

CLAIM INFORMATION

 

LONG TERM DISABILITY

 

WHEN DO YOU NOTIFY UNUM OF A CLAIM?

 

We encourage you to notify us of your claim as soon as possible, so that a claim
decision can be made in a timely manner. Written notice of a claim should be
sent within 30 days after the date your disability begins. However, you must
send Unum written proof of your claim no later than 90 days after your
elimination period. If it is not possible to give proof within 90 days, it must
be given no later than 1 year after the time proof is otherwise required except
in the absence of legal capacity.

 

The claim form is available from your Employer, or you can request a claim form
from us. If you do not receive the form from Unum within 15 days of your
request, send Unum written proof of claim without waiting for the form.

 

You must notify us immediately when you return to work in any capacity.

 

HOW DO YOU FILE A CLAIM?

 

You and your Employer must fill out your own sections of the claim form and then
give it to your attending physician. Your physician should fill out his or her
section of the form and send it directly to Unum.

 

WHAT INFORMATION IS NEEDED AS PROOF OF YOUR CLAIM?

 

Your proof of claim, provided at your expense, must show:

 

  •   that you are under the regular care of a physician;

 

  •   the appropriate documentation of your monthly earnings;

 

  •   the date your disability began;

 

  •   the cause of your disability;

 

  •   the extent of your disability, including restrictions and limitations
preventing you from performing your regular occupation; and

 

  •   the name and address of any hospital or institution where you received
treatment, including all attending physicians.

 

We may request that you send proof of continuing disability indicating that you
are under the regular care of a physician. This proof, provided at your expense,
must be received within 45 days of a request by us.

 

In some cases, you will be required to give Unum authorization to obtain
additional medical information and to provide non-medical information as part of
your proof of claim, or proof of continuing disability. Unum will deny your
claim, or stop sending you payments, if the appropriate information is not
submitted.

 

TO WHOM WILL UNUM MAKE PAYMENTS?

 

Unum will make payments to you.

 

LTD-CLM-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAIM?

 

Unum has the right to recover any overpayments due to:

 

  •   fraud;

 

  •   any error Unum makes in processing a claim; and

 

  •   your receipt of deductible sources of income.

 

You must reimburse us in full. We will determine the method by which the
repayment is to be made.

 

Unum will not recover more money than the amount we paid you.

 

LTD-CLM-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

POLICYHOLDER PROVISIONS

 

WHAT IS THE COST OF THIS INSURANCE?

 

LONG TERM DISABILITY

 

The initial premium for each plan is based on the initial rate(s) shown in the
Rate Information Amendment(s).

 

WAIVER OF PREMIUM

 

Unum does not require premium payments for an insured while he or she is
receiving Long Term Disability payments under this plan.

 

INITIAL RATE GUARANTEE

 

Refer to the Rate Information Amendment(s).

 

WHEN IS PREMIUM DUE FOR THIS POLICY?

 

Premium Due Dates: Premium due dates are based on the Premium Due Dates shown in
the Rate Information Amendment(s).

 

The Policyholder must send all premiums to Unum on or before their respective
due date. The premium must be paid in United States dollars.

 

WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?

 

Premium increases or decreases which take effect during a policy month are
adjusted and due on the next premium due date following the change. Changes will
not be pro-rated daily.

 

If premiums are paid on other than a monthly basis, premiums for increases and
decreases will result in a monthly pro-rated adjustment on the next premium due
date.

 

Unum will only adjust premium for the current policy year and the prior policy
year. In the case of fraud, premium adjustments will be made for all policy
years.

 

WHAT INFORMATION DOES UNUM REQUIRE FROM THE POLICYHOLDER?

 

The Policyholder must provide Unum with the following on a regular basis:

 

  • information about employees:

 

  • who are eligible to become insured;

 

  • whose amounts of coverage change; and/or

 

  • whose coverage ends;

 

  • occupational information and any other information that may be required to
manage a claim; and

 

  • any other information that may be reasonably required.

 

Policyholder records that, in Unum’s opinion, have a bearing on this policy will
be available for review by Unum at any reasonable time.

 

EMPLOYER-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

Clerical error or omission by Unum will not:

 

  •   prevent an employee from receiving coverage;

 

  •   affect the amount of an insured’s coverage; or

 

  •   cause an employee’s coverage to begin or continue when the coverage would
not otherwise be effective.

 

WHO CAN CANCEL THIS POLICY OR A PLAN UNDER THIS POLICY?

 

This policy or a plan under this policy can be cancelled:

 

  •   by Unum; or

 

  •   by the Policyholder.

 

Unum may cancel or offer to modify this policy or a plan if:

 

  •   there is less than 75% participation of those eligible employees who pay
all or part of their premium for a plan; or

 

  •   there is less than 100% participation of those eligible employees for a
Policyholder paid plan;

 

  •   the Policyholder does not promptly provide Unum with information that is
reasonably required;

 

  •   the Policyholder fails to perform any of its obligations that relate to
this policy;

 

  •   fewer than 10 employees are insured under a plan;

 

  •   the Policyholder fails to pay any premium within the 60 day grace period.

 

If Unum cancels this policy or a plan for reasons other than the Policyholder’s
failure to pay premium, a written notice will be delivered to the Policyholder
at least 120 days prior to the cancellation date.

 

If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.

 

The Policyholder may cancel this policy or a plan by written notice delivered to
Unum at least 120 days prior to the cancellation date. When both the
Policyholder and Unum agree, this policy or a plan can be cancelled on an
earlier date. If Unum or the Policyholder cancels this policy or a plan,
coverage will end at 12:00 midnight on the last day of coverage.

 

If this policy or a plan is cancelled, the cancellation will not affect a
payable claim.

 

WHAT HAPPENS TO AN EMPLOYEE’S COVERAGE UNDER THIS POLICY WHILE HE OR SHE IS ON A
FAMILY AND MEDICAL LEAVE OF ABSENCE?

 

We will continue the employee’s coverage in accordance with the policyholder’s
Human Resource policy on family and medical leaves of absence if premium
payments continue and the policyholder approved the employee’s leave in writing.

 

Coverage will be continued until the end of the month in which the leave begins,
plus 4 months.

 

EMPLOYER-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

If the policyholder’s Human Resource policy doesn’t provide for continuation of
an employee’s coverage during a family and medical leave of absence, the
employee’s coverage will be reinstated when he or she returns to active
employment.

 

We will not:

 

  •   apply a new waiting period;

 

  •   apply a new pre-existing conditions exclusion; or

 

  •   require evidence of insurability.

 

DIVISIONS, SUBSIDIARIES OR AFFILIATED COMPANIES INCLUDE:

 

NAME/LOCATION (CITY AND STATE)

 

Refer to the contract file correspondence for a listing of names and locations
approved by Unum.

 

EMPLOYER-3 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

CERTIFICATE SECTION

 

Unum Life Insurance Company of America (referred to as Unum) welcomes you as a
client.

 

This is your certificate of coverage as long as you are eligible for coverage
and you become insured. You will want to read it carefully and keep it in a safe
place.

 

Unum has written your certificate of coverage in plain English. However, a few
terms and provisions are written as required by insurance law. If you have any
questions about any of the terms and provisions, please consult Unum’s claims
paying office. Unum will assist you in any way to help you understand your
benefits.

 

If the terms and provisions of the certificate of coverage (issued to you) are
different from the policy (issued to the policyholder), the policy will govern.
Your coverage may be cancelled or changed in whole or in part under the terms
and provisions of the policy.

 

The policy is delivered in and is governed by the laws of the governing
jurisdiction and to the extent applicable by the Employee Retirement Income
Security Act of 1974 (ERISA) and any amendments. When making a benefit
determination under the policy, Unum has discretionary authority to determine
your eligibility for benefits and to interpret the terms and provisions of the
policy.

 

For purposes of effective dates and ending dates under the group policy, all
days begin at 12:01 a.m. and end at 12:00 midnight at the Policyholder’s
address.

 

Unum Life Insurance Company of America

2211 Congress Street

Portland, Maine 04122

 

CC.FP-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

GENERAL PROVISIONS

 

WHAT IS THE CERTIFICATE OF COVERAGE?

 

This certificate of coverage is a written statement prepared by Unum and may
include attachments. It tells you:

 

  •   the coverage for which you may be entitled;

 

  •   to whom Unum will make a payment; and

 

  •   the limitations, exclusions and requirements that apply within a plan.

 

WHEN ARE YOU ELIGIBLE FOR COVERAGE?

 

If you are working for your Employer in an eligible group, the date you are
eligible for coverage is the later of:

 

  •   the plan effective date; or

 

  •   the day after you complete your waiting period.

 

WHEN DOES YOUR COVERAGE BEGIN?

 

When your Employer pays 100% of the cost of your coverage under a plan, you will
be covered at 12:01 a.m. on the date you are eligible for coverage.

 

WHAT IF YOU ARE ABSENT FROM WORK ON THE DATE YOUR COVERAGE WOULD NORMALLY BEGIN?

 

If you are absent from work due to injury, sickness or temporary leave of
absence, your coverage will begin on the date you return to active employment.

 

ONCE YOUR COVERAGE BEGINS, WHAT HAPPENS IF YOU ARE TEMPORARILY NOT WORKING?

 

If you are on a leave of absence, and if premium is paid, you will be covered
through the end of the month that immediately follows the month in which your
leave of absence begins.

 

WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?

 

Once your coverage begins, any increased or additional coverage will take effect
immediately if you are in active employment or if you are on a covered leave of
absence. If you are not in active employment due to injury or sickness, any
increased or additional coverage will begin on the date you return to active
employment.

 

Any decrease in coverage will take effect immediately but will not affect a
payable claim that occurs prior to the decrease.

 

WHEN DOES YOUR COVERAGE END?

 

Your coverage under the policy or a plan ends on the earliest of:

 

  •   the date the policy or a plan is cancelled;

 

  •   the date you no longer are in an eligible group;

 

EMPLOYEE-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

  •   the date your eligible group is no longer covered;

 

  •   the last day of the period for which you made any required contributions;
or

 

  •   the last day you are in active employment except as provided under the
covered leave of absence provision.

 

Unum will provide coverage for a payable claim which occurs while you are
covered under the policy or plan.

 

WHAT ARE THE TIME LIMITS FOR LEGAL PROCEEDINGS?

 

You can start legal action regarding your claim 60 days after proof of claim has
been given and up to 3 years from the time proof of claim is required, unless
otherwise provided under federal law.

 

HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE BE USED?

 

Unum considers any statements you or your Employer make in a signed application
for coverage a representation and not a warranty. If any of the statements you
or your Employer make are not complete and/or not true at the time they are
made, we can:

 

  •   reduce or deny any claim; or

 

  •   cancel your coverage from the original effective date.

 

We will use only statements made in a signed application as a basis for doing
this.

 

If the Employer gives us information about you that is incorrect, we will:

 

  •   use the facts to decide whether you have coverage under the plan and in
what amounts; and

 

  •   make a fair adjustment of the premium.

 

HOW WILL UNUM HANDLE INSURANCE FRAUD?

 

Unum wants to ensure you and your Employer do not incur additional insurance
costs as a result of the undermining effects of insurance fraud. Unum promises
to focus on all means necessary to support fraud detection, investigation, and
prosecution.

 

Any person who knowingly files a statement of claim containing any false or
misleading information is subject to criminal and civil penalties.

 

In addition, submission of false information in connection with the claim form
may also constitute a crime under federal laws. Unum will pursue any appropriate
legal remedies in the event of insurance fraud, including prosecuting under
federal mail fraud, federal wire fraud, and/or the federal Racketeer Influenced
and Corrupt Organizations Act statutes. Any false statements made herein may be
reported to state and federal tax and regulatory authorities as is appropriate.

 

EMPLOYEE-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

DOES THE POLICY REPLACE OR AFFECT ANY WORKERS’ COMPENSATION OR STATE DISABILITY
INSURANCE?

 

The policy does not replace or affect the requirements for coverage by any
workers’ compensation or state disability insurance.

 

DOES YOUR EMPLOYER ACT AS YOUR AGENT OR UNUM’S AGENT?

 

For purposes of the policy, your Employer acts on its own behalf or as your
agent. Under no circumstances will your Employer be deemed the agent of Unum.

 

EMPLOYEE-3 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

LONG TERM DISABILITY

 

BENEFIT INFORMATION

 

HOW DOES UNUM DEFINE DISABILITY?

 

You are disabled when Unum determines that:

 

  •   you are limited from performing the material and substantial duties of
your regular occupation due to your sickness or injury; and

 

  •   you have a 20% or more loss in your indexed monthly earnings due to the
same sickness or injury.

 

After 24 months of payments, you are disabled when Unum determines that due to
the same sickness or injury, you are unable to perform the duties of any gainful
occupation for which you are reasonably fitted by education, training or
experience.

 

The loss of a professional or occupational license or certification does not, in
itself, constitute disability.

 

We may require you to be examined by a physician, other medical practitioner
and/or vocational expert of our choice. Unum will pay for this examination. We
can require an examination as often as it is reasonable to do so. We may also
require you to be interviewed by an authorized Unum Representative.

 

HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE BENEFITS?

 

You must be continuously disabled through your elimination period. Unum will
treat your disability as continuous if your disability stops for 30 days or less
during the elimination period. The days that you are not disabled will not count
toward your elimination period.

 

Your elimination period is 6 months.

 

CAN YOU SATISFY YOUR ELIMINATION PERIOD IF YOU ARE WORKING?

 

Yes. If you are working while you are disabled, the days you are disabled will
count toward your elimination period.

 

WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?

 

You will begin to receive payments when we approve your claim, providing the
elimination period has been met. We will send you a payment monthly for any
period for which Unum is liable.

 

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?

 

We will follow this process to figure your payment:

 

  1. Multiply your monthly earnings by 65%.

 

  2. The maximum monthly benefit is $15,000.

 

  3. Compare the answer from Item 1 with the maximum monthly benefit. The lesser
of these two amounts is your gross disability payment.

 

LTD-BEN-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

  4. Subtract from your gross disability payment any deductible sources of
income.

 

The amount figured in Item 4 is your monthly payment.

 

WHAT ARE YOUR MONTHLY EARNINGS?

 

“Monthly Earnings” means your gross monthly income from your Employer in effect
just prior to your date of disability. It includes your total income before
taxes. It is prior to any deductions made for pre-tax contributions to a
qualified deferred compensation plan, Section 125 plan, or flexible spending
account. It does not include income received from commissions, bonuses, overtime
pay, any other extra compensation, or income received from sources other than
your Employer.

 

WHAT WILL WE USE FOR MONTHLY EARNINGS IF YOU BECOME DISABLED DURING A COVERED
LEAVE OF ABSENCE?

 

If you become disabled while you are on a covered leave of absence, we will use
your monthly earnings from your Employer in effect just prior to the date your
absence begins.

 

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND WORKING?

 

We will send you the monthly payment if you are disabled and your monthly
disability earnings, if any, are less than 20% of your indexed monthly earnings,
due to the same sickness or injury.

 

If you are disabled and your monthly disability earnings are 20% or more of your
indexed monthly earnings, due to the same sickness or injury, Unum will figure
your payment as follows:

 

During the first 12 months of payments, while working, your monthly payment will
not be reduced as long as disability earnings plus the gross disability payment
does not exceed 100% of indexed monthly earnings.

 

  1. Add your monthly disability earnings to your gross disability payment.

 

  2. Compare the answer in Item 1 to your indexed monthly earnings.

 

If the answer from Item 1 is less than or equal to 100% of your indexed monthly
earnings, Unum will not further reduce your monthly payment.

 

If the answer from Item 1 is more than 100% of your indexed monthly earnings,
Unum will subtract the amount over 100% from your monthly payment.

 

After 12 months of payments, while working, you will receive payments based on
the percentage of income you are losing due to your disability.

 

  1. Subtract your disability earnings from your indexed monthly earnings.

 

  2. Divide the answer in Item 1 by your indexed monthly earnings. This is your
percentage of lost earnings.

 

  3. Multiply your monthly payment by the answer in Item 2.

 

This is the amount Unum will pay you each month.

 

LTD-BEN-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

During the first 24 months of disability payments, if your monthly disability
earnings exceed 80% of your indexed monthly earnings, Unum will stop sending you
payments and your claim will end.

 

Beyond 24 months of disability payments, if your monthly disability earnings
exceed 60% of your indexed monthly earnings, Unum will stop sending you payments
and your claim will end.

 

Unum may require you to send proof of your monthly disability earnings at least
quarterly. We will adjust your payment based on your quarterly disability
earnings.

 

As part of your proof of disability earnings, we can require that you send us
appropriate financial records which we believe are necessary to substantiate
your income.

 

After the elimination period, if you are disabled for less than 1 month, we will
send you 1/30 of your payment for each day of disability.

 

HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?

 

If your disability earnings routinely fluctuate widely from month to month, Unum
may average your disability earnings over the most recent 3 months to determine
if your claim should continue.

 

If Unum averages your disability earnings, we will not terminate your claim
unless:

 

  •   During the first 24 months of disability payments, the average of your
disability earnings from the last 3 months exceeds 80% of indexed monthly
earnings; or

 

  •   Beyond 24 months of disability payments, the average of your disability
earnings from the last 3 months exceeds 60% of indexed monthly earnings.

 

We will not pay you for any month during which disability earnings exceed the
amount allowable under the plan.

 

WHAT ARE DEDUCTIBLE SOURCES OF INCOME?

 

Unum will subtract from your gross disability payment the following deductible
sources of income:

 

  1. The amount that you receive or are entitled to receive under:

 

  •   a workers’ compensation law.

 

  •   an occupational disease law.

 

  •   any other act or law with similar intent.

 

  2. The amount that you receive or are entitled to receive as disability income
payments under any:

 

  •   state compulsory benefit act or law.

 

  •   other group insurance plan.

 

  •   governmental retirement system as a result of your job with your Employer.

 

LTD-BEN-3 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

  3. The amount that you receive or are entitled to receive as disability
payments or the amount you receive as retirement payments under:

 

  •   the United States Social Security Act.

 

  •   the Canada Pension Plan.

 

  •   the Quebec Pension Plan.

 

  •   any similar plan or act.

 

We will not offset for any amount received by your spouse or dependents.

 

  4. The amount that you:

 

  •   receive as disability payments under your Employer’s retirement plan.

 

  •   voluntarily elect to receive as retirement payments under your Employer’s
retirement plan.

 

  •   receive as retirement payments when you reach the later of age 62 or
normal retirement age, as defined in your Employer’s retirement plan.

 

Disability payments under a retirement plan will be those benefits which are
paid due to disability and do not reduce the retirement benefit which would have
been paid if the disability had not occurred.

 

Retirement payments will be those benefits which are based on your Employer’s
contribution to the retirement plan. Disability benefits which reduce the
retirement benefit under the plan will also be considered as a retirement
benefit.

 

Regardless of how the retirement funds from the retirement plan are distributed,
Unum will consider your and your Employer’s contributions to be distributed
simultaneously throughout your lifetime.

 

Amounts received do not include amounts rolled over or transferred to any
eligible retirement plan. Unum will use the definition of eligible retirement
plan as defined in Section 402 of the Internal Revenue Code including any future
amendments which affect the definition.

 

  5. The amount that you receive under Title 46, United States Code Section 688
(The Jones Act).

 

  6. The amount that you receive under the mandatory portion of any “no fault”
motor vehicle plan.

 

  7. The amount that you receive under a salary continuation or accumulated sick
leave plan.

 

  8. The amount that you receive from a third party (after subtracting
attorney’s fees) by judgment, settlement or otherwise.

 

With the exception of retirement payments, Unum will only subtract deductible
sources of income which are payable as a result of the same disability.

 

We will not reduce your payment by your Social Security retirement income if
your disability begins after age 65 and you were already receiving Social
Security retirement payments.

 

LTD-BEN-4 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

WHAT ARE NOT DEDUCTIBLE SOURCES OF INCOME?

 

Unum will not subtract from your gross disability payment income you receive
from, but not limited to, the following:

 

  •   401(k) plans

 

  •   profit sharing plans

 

  •   thrift plans

 

  •   tax sheltered annuities

 

  •   stock ownership plans

 

  •   non-qualified plans of deferred compensation

 

  •   pension plans for partners

 

  •   military pension and disability income plans

 

  •   credit disability insurance

 

  •   franchise disability income plans

 

  •   a retirement plan from another Employer

 

  •   individual retirement accounts (IRA)

 

  •   individual disability income plans

 

  •   severance payments

 

WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS IN A ZERO BENEFIT?
(Minimum Benefit)

 

The minimum monthly payment is the greater of:

 

  •   $100; or

 

  •   10% of your gross disability payment.

 

Unum may apply this amount toward an outstanding overpayment.

 

WHAT HAPPENS WHEN YOU RECEIVE A COST OF LIVING INCREASE FROM DEDUCTIBLE SOURCES
OF INCOME?

 

Once Unum has subtracted any deductible source of income from your gross
disability payment, Unum will not further reduce your payment due to a cost of
living increase from that source.

 

WHAT IF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME BENEFITS?

 

When we determine that you may qualify for benefits under Item(s) 1, 2 and 3 in
the deductible sources of income section, we will estimate your entitlement to
these benefits. We can reduce your payment by the estimated amounts if such
benefits:

 

  •   have not been awarded; and

 

  •   have not been denied; or

 

  •   have been denied and the denial is being appealed.

 

Your Long Term Disability payment will NOT be reduced by the estimated amount if
you:

 

  •   apply for the disability payments under Item(s) 1, 2 and 3 in the
deductible sources of income section and appeal your denial to all
administrative levels Unum feels are necessary; and

 

LTD-BEN-5 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

  •   sign Unum’s payment option form. This form states that you promise to pay
us any overpayment caused by an award.

 

If your payment has been reduced by an estimated amount, your payment will be
adjusted when we receive proof:

 

  •   of the amount awarded; or

 

  •   that benefits have been denied and all appeals Unum feels are necessary
have been completed. In this case, a lump sum refund of the estimated amount
will be made to you.

 

If you receive a lump sum payment from any deductible sources of income, the
lump sum will be pro-rated on a monthly basis over the time period for which the
sum was given. If no time period is stated, we will use a reasonable one.

 

HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?

 

Unum will send you a payment each month up to the maximum period of payment.
Your maximum period of payment is based on your age at disability as follows:

 

Age at Disability

--------------------------------------------------------------------------------

    

Maximum Period of Payment

--------------------------------------------------------------------------------

Less than age 60      To age 65, but not less than 5 years Age 60      60 months
Age 61      48 months Age 62      42 months Age 63      36 months Age 64      30
months Age 65      24 months Age 66      21 months Age 67      18 months Age 68
     15 months Age 69 and over      12 months

 

WHEN WILL PAYMENTS STOP?

 

We will stop sending you payments and your claim will end on the earliest of the
following:

 

  •   during the first 24 months of payments, when you are able to work in your
regular occupation on a part-time basis but you choose not to;

 

  •   after 24 months of payments, when you are able to work in any gainful
occupation on a part-time basis but you choose not to;

 

  •   the end of the maximum period of payment;

 

  •   the date you are no longer disabled under the terms of the plan;

 

  •   the date you fail to submit proof of continuing disability;

 

  •   the date your disability earnings exceed the amount allowable under the
plan;

 

  •   the date you die.

 

WHAT DISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?

 

Disabilities due to mental illness, alcoholism or drug abuse have a limited pay
period up to 24 months.

 

LTD-BEN-6 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

Unum will continue to send you payments beyond the 24 month period if you meet
one or both of these conditions:

 

  1. If you are confined to a hospital or institution at the end of the 24 month
period, Unum will continue to send you payments during your confinement.

 

If you are still disabled when you are discharged, Unum will send you payments
for a recovery period of up to 90 days.

 

If you become reconfined at any time during the recovery period and remain
confined for at least 14 days in a row, Unum will send payments during that
additional confinement and for one additional recovery period up to 90 more
days.

 

  2. In addition to Item 1, if, after the 24 month period for which you have
received payments, you continue to be disabled and subsequently become confined
to a hospital or institution for at least 14 days in a row, Unum will send
payments during the length of the reconfinement.

 

Unum will not pay beyond the limited pay period as indicated above, or the
maximum period of payment, whichever occurs first.

 

Unum will not apply the mental illness limitation to dementia if it is a result
of:

 

  •   stroke;

 

  •   trauma;

 

  •   viral infection;

 

  •   Alzheimer’s disease; or

 

  •   other conditions not listed which are not usually treated by a mental
health provider or other qualified provider using psychotherapy, psychotropic
drugs, or other similar methods of treatment.

 

WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?

 

Your plan does not cover any disabilities caused by, contributed to by, or
resulting from your:

 

  •   intentionally self-inflicted injuries.

 

  •   active participation in a riot.

 

  •   loss of a professional license, occupational license or certification.

 

  •   commission of a crime for which you have been convicted under state or
federal law.

 

  •   pre-existing condition.

 

Your plan will not cover a disability due to war, declared or undeclared, or any
act of war.

 

Unum will not pay a benefit for any period of disability during which you are
incarcerated.

 

WHAT IS A PRE-EXISTING CONDITION?

 

You have a pre-existing condition if:

 

  •   you received medical treatment, consultation, care or services including
diagnostic measures, or took prescribed drugs or medicines in the 3 months just
prior to your effective date of coverage; and

 

LTD-BEN-7 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

  •   the disability begins in the first 12 months after your effective date of
coverage.

 

WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME AND YOUR DISABILITY OCCURS AGAIN?

 

If you have a recurrent disability, Unum will treat your disability as part of
your prior claim and you will not have to complete another elimination period
if:

 

  •   you were continuously insured under the plan for the period between your
prior claim and your recurrent disability; and

 

  •   your recurrent disability occurs within 6 months of the end of your prior
claim.

 

Your recurrent disability will be subject to the same terms of this plan as your
prior claim.

 

Any disability which occurs after 6 months from the date your prior claim ended
will be treated as a new claim. The new claim will be subject to all of the
policy provisions.

 

If you become entitled to payments under any other group long term disability
plan, you will not be eligible for payments under the Unum plan.

 

LTD-BEN-8 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

LONG TERM DISABILITY

 

OTHER BENEFIT FEATURES

 

WHAT BENEFITS WILL BE PROVIDED TO YOUR FAMILY IF YOU DIE? (Survivor Benefit)

 

When Unum receives proof that you have died, we will pay your eligible survivor
a lump sum benefit equal to 3 months of your gross disability payment if, on the
date of your death:

 

  •   your disability had continued for 180 or more consecutive days; and

 

  •   you were receiving or were entitled to receive payments under the plan.

 

If you have no eligible survivors, payment will be made to your estate, unless
there is none. In this case, no payment will be made.

 

However, we will first apply the survivor benefit to any overpayment which may
exist on your claim.

 

WHAT IF YOU ARE NOT IN ACTIVE EMPLOYMENT WHEN YOUR EMPLOYER CHANGES INSURANCE
CARRIERS TO UNUM? (Continuity of Coverage)

 

When the plan becomes effective, Unum will provide coverage for you if:

 

  •   you are not in active employment because of a sickness or injury; and

 

  •   you were covered by the prior policy.

 

Your coverage is subject to payment of premium.

 

Your payment will be limited to the amount that would have been paid by the
prior carrier. Unum will reduce your payment by any amount for which your prior
carrier is liable.

 

WHAT IF YOU HAVE A DISABILITY DUE TO A PRE-EXISTING CONDITION WHEN YOUR EMPLOYER
CHANGES INSURANCE CARRIERS TO UNUM? (Continuity of Coverage)

 

Unum may send a payment if your disability results from a pre-existing condition
if, you were:

 

  •   in active employment and insured under the plan on its effective date; and

 

  •   insured by the prior policy at the time of change.

 

In order to receive a payment you must satisfy the pre-existing condition
provision under:

 

  1. the Unum plan; or

 

  2. the prior carrier’s plan, if benefits would have been paid had that policy
remained in force.

 

If you do not satisfy Item 1 or 2 above, Unum will not make any payments.

 

LTD-OTR-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

If you satisfy Item 1, we will determine your payments according to the Unum
plan provisions.

 

If you only satisfy Item 2, we will administer your claim according to the Unum
plan provisions. However, your payment will be the lesser of:

 

  a. the monthly benefit that would have been payable under the terms of the
prior plan if it had remained inforce; or

 

  b. the monthly payment under the Unum plan.

 

Your benefits will end on the earlier of the following dates:

 

  1. the end of the maximum benefit period under the plan; or

 

  2. the date benefits would have ended under the prior plan if it had remained
in force.

 

LTD-OTR-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

STATE REQUIREMENTS

 

CALIFORNIA

CONTACT NOTICE

 

GENERAL QUESTIONS: If you have any general questions about your insurance, you
may contact the Insurance Company by:

 

CALLING:

 

1-800-421-0344 (Customer Information Call Center)

 

-OR-

 

WRITING TO:

 

Unum Life Insurance Company of America

2211 Congress Street

Portland, Maine 04122

 

COMPLAINTS: If a complaint arises about your insurance, you may contact the
Insurance Company by:

 

CALLING:

 

(Compliance Center Complaint Line)

Toll free: 1-800-321-3889, Option 2

Direct: 207-575-7568

 

-OR-

 

WRITING TO:

 

Deborah J. Jewett, Manager, Customer Relations

Unum Life Insurance Company of America

2211 Congress Street

Portland, Maine 04122

 

WHEN CALLING OR WRITING TO THE INSURANCE COMPANY, PLEASE PROVIDE YOUR INSURANCE
POLICY NUMBER.

 

If the Policy or Certificate of Coverage was issued or delivered by an agent or
broker, please contact your agent or broker for assistance.

 

You also can contact the California Department of Insurance. However, the
California Department of Insurance should be contacted only after discussions
with the Insurance Company or its agent or other representative, or both, have
failed to produce a satisfactory resolution to the problem.

 

Department of Insurance

Consumer Communications Bureau

300 South Spring Street - South Tower

Los Angeles, California 90013

Toll Free Hotline Telephone Number: 1-800-927-4357

Local Telephone Number: 213-897-8921

Fax: 213-736-2562

Office Hours: 8:00 a.m. - 5:00 p.m.

 

STATE REQ-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

This form is for contact information only, and it is not to be considered a
condition for the Policy.

 

STATE REQ-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

OTHER SERVICES

 

These services are also available from us as part of your Unum Long Term
Disability plan.

 

IS THERE A WORK LIFE ASSISTANCE PROGRAM AVAILABLE WITH THE PLAN?

 

We do provide you and your dependents access to a work life assistance program
designed to assist you with problems of daily living.

 

You can call and request assistance for virtually any personal or professional
issue, from helping find a day care or transportation for an elderly parent, to
researching possible colleges for a child, to helping to deal with the stress of
the workplace. This work life program is available for everyday issues as well
as crisis support.

 

This service is also available to your Employer.

 

This program can be accessed by a 1-800 telephone number available 24 hours a
day, 7 days a week or online through a website.

 

Information about this program can be obtained through your plan administrator.

 

HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFY AND PROVIDE WORKSITE MODIFICATION?

 

A worksite modification might be what is needed to allow you to perform the
material and substantial duties of your regular occupation with your Employer.
One of our designated professionals will assist you and your Employer to
identify a modification we agree is likely to help you remain at work or return
to work. This agreement will be in writing and must be signed by you, your
Employer and Unum.

 

When this occurs, Unum will reimburse your Employer for the cost of the
modification, up to the greater of:

 

  •   $1,000; or

 

  •   the equivalent of 2 months of your monthly benefit.

 

This benefit is available to you on a one time only basis.

 

HOW CAN UNUM’S REHABILITATION SERVICE HELP YOU RETURN TO WORK?

 

Unum has a vocational rehabilitation program available to assist you to return
to work. This program is offered as a service, and is voluntary on your part and
on Unum’s part.

 

In addition to referrals made to the rehabilitation program by our claims paying
personnel, you may request to have your claim file reviewed by one of Unum’s
rehabilitation professionals. As your file is reviewed, medical and vocational
information will be analyzed to determine if rehabilitation services might help
you return to gainful employment.

 

Once the initial review is completed, Unum may elect to offer you a
return-to-work program. The return-to-work program may include, but is not
limited to, the following services:

 

  •   coordination with your Employer to assist you to return to work;

 

SERVICES-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

  •   evaluation of adaptive equipment to allow you to return to work;

 

  •   vocational evaluation to determine how your disability may impact your
employment options;

 

  •   job placement services;

 

  •   resume preparation;

 

  •   job seeking skills training; or

 

  •   retraining for a new occupation.

 

HOW CAN UNUM’S SOCIAL SECURITY CLAIMANT ADVOCACY PROGRAM ASSIST YOU WITH
OBTAINING SOCIAL SECURITY DISABILITY BENEFITS?

 

In order to be eligible for assistance from Unum’s Social Security claimant
advocacy program, you must be receiving monthly payments from us. Unum can
provide expert advice regarding your claim and assist you with your application
or appeal.

 

Receiving Social Security benefits may enable:

 

  •   you to receive Medicare after 24 months of disability payments;

 

  •   you to protect your retirement benefits; and

 

  •   your family to be eligible for Social Security benefits.

 

We can assist you in obtaining Social Security disability benefits by:

 

  •   helping you find appropriate legal representation;

 

  •   obtaining medical and vocational evidence; and

 

  •   reimbursing pre-approved case management expenses.

 

SERVICES-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

ERISA

 

Additional Summary Plan Description Information

 

Name of Plan:

 

Northrop Grumman Corporation Group Benefits Plan; sponsor Northrop Grumman
Corporation

 

Name and Address of Employer:

 

Northrop Grumman Corporation

1840 Century Park East

CC-3, Dept. 161

Los Angeles, California

90067-2199

 

Plan Identification Number:

 

  a. Employer IRS Identification #: 95-4840775

 

  b. Plan #: 501

 

Type of Welfare Plan:

 

Disability

 

Type of Administration:

 

The Plan is administered by the Plan Administrator. Benefits are administered by
the insurer and provided in accordance with the insurance policy issued to the
Plan.

 

ERISA Plan Year Ends:

 

December 31

 

Plan Administrator, Name, Address, and Telephone Number:

 

Northrop Grumman Corporation

1840 Century Park East

CC-3, Dept. 161

Los Angeles, California

90067-2199

(310) 201-3076

 

Northrop Grumman Corporation is the Plan Administrator and named fiduciary of
the Plan, with authority to delegate its duties. The Plan Administrator may
designate Trustees of the Plan, in which case the Administrator will advise you
separately of the name, title and address of each Trustee.

 

Agent for Service of Legal Process on the Plan:

 

Northrop Grumman Corporation

1840 Century Park East

CC-3, Dept. 161

Los Angeles, California

90067-2199

 

Service of legal process may also be made upon the Plan Administrator, and any
Trustee of the Plan.

 

ERISA-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

Funding and Contributions:

 

The Plan is funded as an insured plan under policy number 587628 001, issued by
Unum Life Insurance Company of America, 2211 Congress Street, Portland, Maine
04122. Contributions to the Plan are made as stated under “WHO PAYS FOR THE
COVERAGE” in the Certificate of Coverage.

 

EMPLOYER’S RIGHT TO AMEND THE PLAN

 

The Employer reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate, in whole or in part, any or all of the provisions of this
Plan (including any related documents and underlying policies), at any time and
for any reason or no reason. Any amendment, modification, or termination must be
in writing and endorsed on or attached to the Plan.

 

EMPLOYER’S RIGHT TO REQUEST POLICY CHANGE

 

The Employer can request a policy change. Only an officer or registrar of Unum
can approve a change. The change must be in writing and endorsed on or attached
to the policy.

 

CANCELLING THE POLICY OR A PLAN UNDER THE POLICY

 

The policy or a plan under the policy can be cancelled:

 

  •   by Unum; or

 

  •   by the Policyholder.

 

Unum may cancel or offer to modify the policy or a plan if:

 

  •   there is less than 75% participation of those eligible employees who pay
all or part of their premium for a plan; or

 

  •   there is less than 100% participation of those eligible employees for a
Policyholder paid plan;

 

  •   the Policyholder does not promptly provide Unum with information that is
reasonably required;

 

  •   the Policyholder fails to perform any of its obligations that relate to
the policy;

 

  •   fewer than 10 employees are insured under a plan;

 

  •   the Policyholder fails to pay any premium within the 60 day grace period.

 

If Unum cancels the policy or a plan for reasons other than the Policyholder’s
failure to pay premium, a written notice will be delivered to the Policyholder
at least 120 days prior to the cancellation date.

 

If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.

 

The Policyholder may cancel the policy or a plan by written notice delivered to
Unum at least 120 days prior to the cancellation date. When both the
Policyholder and Unum agree, the policy or a plan can be cancelled on an earlier
date. If Unum or the Policyholder cancels the policy or a plan, coverage will
end at 12:00 midnight on the last day of coverage.

 

ERISA-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

If the policy or a plan is cancelled, the cancellation will not affect a payable
claim.

 

HOW TO FILE A CLAIM

 

If you wish to file a claim for benefits, you should follow the claim procedures
described in your group insurance certificate. Unum must receive a completed
claim form. The form must be completed by you, your authorized representative,
your attending physician and your Employer. If you or your authorized
representative has any questions about what to do, you or your authorized
representative should contact Unum directly.

 

CLAIMS PROCEDURES

 

Unum will give you notice of the decision no later than 45 days after the claim
is filed. This time period may be extended twice by 30 days if Unum both
determines that such an extension is necessary due to matters beyond the control
of the Plan and notifies you of the circumstances requiring the extension of
time and the date by which Unum expects to render a decision. If such an
extension is necessary due to your failure to submit the information necessary
to decide the claim, the notice of extension will specifically describe the
required information, and you will be afforded at least 45 days within which to
provide the specified information. If you deliver the requested information
within the time specified, any 30 day extension period will begin after you have
provided that information. If you fail to deliver the requested information
within the time specified, Unum may decide your claim without that information.

 

If your claim for benefits is wholly or partially denied, the notice of adverse
benefit determination under the Plan will:

 

  •   state the specific reason(s) for the determination;

 

  •   reference specific Plan provision(s) on which the determination is based;

 

  •   describe additional material or information necessary to complete the
claim and why such information is necessary;

 

  •   describe Plan procedures and time limits for appealing the determination,
and your right to obtain information about those procedures and the right to sue
in federal court; and

 

  •   disclose any internal rule, guidelines, protocol or similar criterion
relied on in making the adverse determination (or state that such information
will be provided free of charge upon request).

 

Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.

 

ERISA-3 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT                 

 

APPEAL PROCEDURES

 

You have 180 days from the receipt of notice of an adverse benefit determination
to file an appeal. Requests for appeals should be sent to the address specified
in the claim denial. A decision on review will be made not later than 45 days
following receipt of the written request for review. If Unum determines that
special circumstances require an extension of time for a decision on review, the
review period may be extended by an additional 45 days (90 days in total). Unum
will notify you in writing if an additional 45 day extension is needed.

 

If an extension is necessary due to your failure to submit the information
necessary to decide the appeal, the notice of extension will specifically
describe the required information, and you will be afforded at least 45 days to
provide the specified information. If you deliver the requested information
within the time specified, the 45 day extension of the appeal period will begin
after you have provided that information. If you fail to deliver the requested
information within the time specified, Unum may decide your appeal without that
information.

 

You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new
information, whether or not presented or available at the initial determination.
No deference will be afforded to the initial determination.

 

The review will be conducted by Unum and will be made by a person different from
the person who made the initial determination and such person will not be the
original decision maker’s subordinate. In the case of a claim denied on the
grounds of a medical judgment, Unum will consult with a health professional with
appropriate training and experience. The health care professional who is
consulted on appeal will not be the individual who was consulted during the
initial determination or a subordinate. If the advice of a medical or vocational
expert was obtained by the Plan in connection with the denial of your claim,
Unum will provide you with the names of each such expert, regardless of whether
the advice was relied upon.

 

A notice that your request on appeal is denied will contain the following
information:

 

  •   the specific reason(s) for the determination;

 

  •   a reference to the specific Plan provision(s) on which the determination
is based;

 

  •   a statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or a statement that
such information will be provided free of charge upon request);

 

  •   a statement describing your right to bring a civil suit under federal law;

 

  •   the statement that you are entitled to receive upon request, and without
charge, reasonable access to or copies of all documents, records or other
information relevant to the determination; and

 

  •   the statement that “You or your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency”.

 

ERISA-4 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.

 

Unless there are special circumstances, this administrative appeal process must
be completed before you begin any legal action regarding your claim.

 

YOUR RIGHTS UNDER ERISA

 

As a participant in this Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including insurance
contracts, and a copy of the latest annual report (Form 5500 Series) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your Employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

 

ERISA-5 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, if, for example, it finds your claim is
frivolous.

 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

DISCRETIONARY ACTS

 

In exercising its discretionary powers under the Plan, the Plan Administrator,
and any designee (which shall include Unum as a claims fiduciary) will have the
broadest discretion permissible under ERISA and any other applicable laws, and
its decisions will constitute final review of your claim by the Plan. Benefits
under this Plan will be paid only if the Plan Administrator or its designee
(including Unum), decides in its discretion that the applicant is entitled to
them.

 

ERISA-6 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

GLOSSARY

 

ACTIVE EMPLOYMENT means you are working for your Employer for earnings that are
paid regularly and that you are performing the material and substantial duties
of your regular occupation. You must be working at least the minimum number of
hours as described under Eligible Group(s) in each plan.

 

Your work site must be:

 

  •   your Employer’s usual place of business;

 

  •   an alternative work site at the direction of your Employer, including your
home; or

  •   a location to which your job requires you to travel.

 

Normal vacation is considered active employment.

 

Temporary and seasonal workers are excluded from coverage.

 

DEDUCTIBLE SOURCES OF INCOME means income from deductible sources listed in the
plan which you receive or are entitled to receive while you are disabled. This
income will be subtracted from your gross disability payment.

 

DISABILITY EARNINGS means the earnings which you receive while you are disabled
and working, plus the earnings you could receive if you were working to your
maximum capacity.

 

DOMESTIC PARTNER means an adult of the same or opposite sex who has an
emotional, physical and financial relationship with you, similar to that of a
spouse; as evidenced by the following facts:

 

  •   you and your domestic partner share financial responsibility for a joint
household and intend to continue an exclusive relationship indefinitely;

 

  •   you and your domestic partner each are at least eighteen (18) years of
age;

 

  •   you and your domestic partner are both mentally competent to enter into a
binding contract;

 

  •   you and your domestic partner share a residence and have done so for at
least 12 months;

 

  •   neither you nor your domestic partner are married to, or legally separated
from anyone else;

 

  •   you and your domestic partner are not related to one another by blood
closer than would bar marriage; and

 

  •   neither you nor your domestic partner is a domestic partner of anyone
else.

 

ELIGIBLE SURVIVOR means your spouse or domestic partner if living; otherwise
your children under age 25.

 

ELIMINATION PERIOD means a period of continuous disability which must be
satisfied before you are eligible to receive benefits from Unum.

 

EMPLOYEE means a citizen or permanent resident of the United States or Canada
who is in active employment in the United States with the Employer unless an
exception is applied for and approved in writing by Unum.

 

EMPLOYER means the Policyholder, and includes any division, subsidiary or
affiliated company named in the policy.

 

GLOSSARY-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

GAINFUL OCCUPATION means an occupation that is or can be expected to provide you
with an income at least equal to 60% of your indexed monthly earnings within 12
months of your return to work.

 

GRACE PERIOD means the period of time following the premium due date during
which premium payment may be made.

 

GROSS DISABILITY PAYMENT means the benefit amount before Unum subtracts
deductible sources of income and disability earnings.

 

HOSPITAL OR INSTITUTION means an accredited facility licensed to provide care
and treatment for the condition causing your disability.

 

INDEXED MONTHLY EARNINGS means your monthly earnings adjusted on each
anniversary of benefit payments by the lesser of 10% or the current annual
percentage increase in the Consumer Price Index. Your indexed monthly earnings
may increase or remain the same, but will never decrease.

 

The Consumer Price Index (CPI-W) is published by the U.S. Department of Labor.
Unum reserves the right to use some other similar measurement if the Department
of Labor changes or stops publishing the CPI-W.

 

Indexing is only used to determine your percentage of lost earnings while you
are disabled and working.

 

INJURY means a bodily injury that is the direct result of an accident and not
related to any other cause. Disability must begin while you are covered under
the plan.

 

INSURED means any person covered under a plan.

 

LAW, PLAN OR ACT means the original enactments of the law, plan or act and all
amendments.

 

LEAVE OF ABSENCE means you are temporarily absent from active employment for a
period of time that has been agreed to in advance in writing by your Employer.

 

Your normal vacation time or any period of disability is not considered a leave
of absence.

 

LIMITED means what you cannot or are unable to do.

 

MATERIAL AND SUBSTANTIAL DUTIES means duties that:

 

  •   are normally required for the performance of your regular occupation; and

 

  •   cannot be reasonably omitted or modified.

 

MAXIMUM CAPACITY means, based on your restrictions and limitations:

 

  •   during the first 24 months of disability, the greatest extent of work you
are able to do in your regular occupation, that is reasonably available.

 

  •   beyond 24 months of disability, the greatest extent of work you are able
to do in any occupation, that is reasonably available, for which you are
reasonably fitted by education, training or experience.

 

GLOSSARY-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

MAXIMUM PERIOD OF PAYMENT means the longest period of time Unum will make
payments to you for any one period of disability.

 

MENTAL ILLNESS means a psychiatric or psychological condition regardless of
cause such as schizophrenia, depression, manic depressive or bipolar illness,
anxiety, personality disorders and/or adjustment disorders or other conditions.
These conditions are usually treated by a mental health provider or other
qualified provider using psychotherapy, psychotropic drugs, or other similar
methods of treatment.

 

MONTHLY BENEFIT means the total benefit amount for which an employee is insured
under this plan subject to the maximum benefit.

 

MONTHLY EARNINGS means your gross monthly income from your Employer as defined
in the plan.

 

MONTHLY PAYMENT means your payment after any deductible sources of income have
been subtracted from your gross disability payment.

 

PART-TIME BASIS means the ability to work and earn 20% or more of your indexed
monthly earnings.

 

PAYABLE CLAIM means a claim for which Unum is liable under the terms of the
policy.

 

PHYSICIAN means:

 

  •   a person performing tasks that are within the limits of his or her medical
license; and

  •   a person who is licensed to practice medicine and prescribe and administer
drugs or to perform surgery; or

  •   a person with a doctoral degree in Psychology (Ph.D. or Psy.D.) whose
primary practice is treating patients; or

  •   a person who is a legally qualified medical practitioner according to the
laws and regulations of the governing jurisdiction.

 

Unum will not recognize you, or your spouse, children, parents or siblings as a
physician for a claim that you send to us.

 

PLAN means a line of coverage under the policy.

 

POLICYHOLDER means the Employer to whom the policy is issued.

 

PRE-EXISTING CONDITION means a condition for which you received medical
treatment, consultation, care or services including diagnostic measures, or took
prescribed drugs or medicines for your condition during the given period of time
as stated in the plan.

 

RECURRENT DISABILITY means a disability which is:

 

  •   caused by a worsening in your condition; and

 

  •   due to the same cause(s) as your prior disability for which Unum made a
Long Term Disability payment.

 

GLOSSARY-3 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

REGULAR CARE means:

 

  •   you personally visit a physician as frequently as is medically required,
according to generally accepted medical standards, to effectively manage and
treat your disabling condition(s); and

 

  •   you are receiving the most appropriate treatment and care which conforms
with generally accepted medical standards, for your disabling condition(s) by a
physician whose specialty or experience is the most appropriate for your
disabling condition(s), according to generally accepted medical standards.

 

REGULAR OCCUPATION means the occupation you are routinely performing when your
disability begins. Unum will look at your occupation as it is normally performed
in the national economy, instead of how the work tasks are performed for a
specific employer or at a specific location.

 

RETIREMENT PLAN means a defined contribution plan or defined benefit plan. These
are plans which provide retirement benefits to employees and are not funded
entirely by employee contributions. Retirement Plan includes but is not limited
to any plan which is part of any federal, state, county, municipal or
association retirement system.

 

SALARY CONTINUATION OR ACCUMULATED SICK LEAVE means continued payments to you by
your Employer of all or part of your monthly earnings, after you become disabled
as defined by the Policy. This continued payment must be part of an established
plan maintained by your Employer for the benefit of all employees covered under
the Policy. Salary continuation or accumulated sick leave does not include
compensation paid to you by your Employer for work you actually perform after
your disability begins. Such compensation is considered disability earnings, and
would be taken into account in calculating your monthly payment.

 

SICKNESS means an illness or disease. Disability must begin while you are
covered under the plan.

 

SURVIVOR, ELIGIBLE means your spouse, if living; otherwise your children under
age 25 equally.

 

TOTAL COVERED PAYROLL means the total amount of monthly earnings for which
employees are insured under this plan.

 

WAITING PERIOD means the continuous period of time (shown in each plan) that you
must be in active employment in an eligible group before you are eligible for
coverage under a plan.

 

WE, US and OUR means Unum Life Insurance Company of America.

 

YOU means an employee who is eligible for Unum coverage.

 

GLOSSARY-4 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

UnumProvident’s Commitment to Privacy

 

UnumProvident understands your privacy is important. We value our relationship
with you and are committed to protecting the confidentiality of nonpublic
personal information (NPI). This notice explains why we collect NPI, what we do
with NPI and how we protect your privacy.

 

Collecting Information

 

We collect NPI about our customers to provide them with insurance products and
services. This may include telephone number, address, date of birth, occupation,
income and health history. We may receive NPI from your applications and forms,
medical providers, other insurers, employers, insurance support organizations,
and service providers.

 

Sharing Information

 

We share the types of NPI described above primarily with people who perform
insurance, business, and professional services for us, such as helping us pay
claims and detect fraud. We may share NPI with medical providers for insurance
and treatment purposes. We may share NPI with an insurance support organization.
The organization may retain the NPI and disclose it to others for whom it
performs services. In certain cases, we may share NPI with group policyholders
for reporting and auditing purposes. We may share NPI with parties to a proposed
or final sale of insurance business or for study purposes. We may also share NPI
when otherwise required or permitted by law, such as sharing with governmental
or other legal authorities. When legally necessary, we ask your permission
before sharing NPI about you. Our practices apply to our former, current and
future customers.

 

Please be assured we do not share your health NPI to market any product or
service. We also do not share any NPI to market non-financial products and
services. For example, we do not sell your name to catalog companies.

 

The law allows us to share NPI as described above (except health information)
with affiliates to market financial products and services. The law does not
allow you to restrict these disclosures. We may also share with companies that
help us market our insurance products and services, such as vendors that provide
mailing services to us. We may share with other financial institutions to
jointly market financial products and services. When required by law, we ask
your permission before we share NPI for marketing purposes.

 

When other companies help us conduct business, we expect them to follow
applicable privacy laws. We do not authorize them to use or share NPI except
when necessary to conduct the work they are performing for us or to meet
regulatory or other governmental requirements.

 

UnumProvident companies, including insurers and insurance service providers, may
share NPI about you with each other. The NPI might not be directly related to
our transaction or experience with you. It may include financial or other
personal information such as employment history. Consistent with the Fair Credit
Reporting Act, we ask your permission before sharing NPI that is not directly
related to our transaction or experience with you.

 

GLB-1 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

Safeguarding Information

 

We have physical, electronic and procedural safeguards that protect the
confidentiality and security of NPI. We give access only to employees who need
to know the NPI to provide insurance products or services to you.

 

Access to Information

 

You may request access to certain NPI we collect to provide you with insurance
products and services. You must make your request in writing and send it to the
address below. The letter should include your full name, address, telephone
number and policy number if we have issued a policy. If you request, we will
send copies of the NPI to you. If the NPI includes health information, we may
provide the health information to you through a health care provider you
designate. We will also send you information related to disclosures. We may
charge a reasonable fee to cover our copying costs.

 

This section applies to NPI we collect to provide you with coverage. It does not
apply to NPI we collect in anticipation of a claim or civil or criminal
proceeding.

 

Correction of Information

 

If you believe NPI we have about you is incorrect, please write to us. Your
letter should include your full name, address, telephone number and policy
number if we have issued a policy. Your letter should also explain why you
believe the NPI is inaccurate. If we agree with you, we will correct the NPI and
notify you of the correction. We will also notify any person who may have
received the incorrect NPI from us in the past two years if you ask us to
contact that person.

 

If we disagree with you, we will tell you we are not going to make the
correction. We will give you the reason(s) for our refusal. We will also tell
you that you may submit a statement to us. Your statement should include the NPI
you believe is correct. It should also include the reason(s) why you disagree
with our decision not to correct the NPI in our files. We will file your
statement with the disputed NPI. We will include your statement any time we
disclose the disputed NPI. We will also give the statement to any person
designated by you if we may have disclosed the disputed NPI to that person in
the past two years.

 

Coverage Decisions

 

If we decide not to issue coverage to you, we will provide you with the specific
reason(s) for our decision. We will also tell you how to access and correct
certain NPI.

 

Contacting Us

 

For additional information about UnumProvident’s commitment to privacy, please
visit www.unumprovident.com/privacy or www.coloniallife.com or write to: Privacy
Officer, UnumProvident Corporation, 2211 Congress Street, M347, Portland, Maine
04122. We reserve the right to modify this notice. We will provide you with a
new notice if we make material changes to our privacy practices.

 

UnumProvident Corporation is providing this notice to you on behalf of the
following insuring companies: Unum Life Insurance Company of America, First Unum
Life Insurance Company, Provident Life and Accident Insurance Company, Provident
Life and Casualty Insurance Company, Colonial Life & Accident

 

GLB-2 (7/1/2003)



--------------------------------------------------------------------------------

DRAFT             

 

Insurance Company, The Paul Revere Life Insurance Company and The Paul Revere
Variable Annuity Insurance Company.

 

UnumProvident is the marketing brand of, and refers specifically to,
UnumProvident Corporation’s insuring subsidiaries. © 2003 UnumProvident
Corporation. The name and logo combination is a service mark of UnumProvident
Corporation. All rights reserved.

 

GLB-3 (7/1/2003)